OPINION OF THE COURT
ALITO, Circuit Judge:
This appeal arises from a qui tam action based on the False Claims Act, 31 U.S.C. §§ 3729 et seq. (1994). The District Court dismissed the complaint for lack of subject matter jurisdiction under 31 U.S.C. § 3730(e)(4)(A), which provides that no court has jurisdiction over a False Claims *379Act qui tarn action that is based on certain public disclosures unless the action is brought by an “original source.” We agree with the District Court that subject matter jurisdiction was lacking, and we therefore affirm.
I.
A. The qui tam action at issue here was filed by Mistick PBT, a Pittsburgh area construction company. Named as defendants were the Housing Authority of the City of Pittsburgh (“HACP”) and L.D. Astorino & Associates, Ltd. an architectural firm, as well as individual employees of the HACP and Astorino & Associates. The complaint asserted that the defendants made false claims to the United States Department of Housing and Urban Development (HUD) for the cost of lead-based paint abatement work at the HACP’s Bedford and Addison housing projects. Astorino was the architectural firm that developed the specifications for the lead-based paint abatement work, as well as the larger renovation projects of which this work formed a part, and Mistick was the general contractor for all of this work.
Since August 1986, HUD regulations have required lead based paint abatement work to be performed at HUD-associated housing. See 24 C.F.R. §§ 35.20 — 35.24 (1998). Such abatement may be achieved either by removing the paint or covering it with an “encapsulant” that covers and prevents exposure of the lead-based paint. See 24 C.F.R. § 35.24.
Astorino’s original specifications for the lead abatement work at issue were submitted in approximately April or June of 1989 and provided for encapsulation using a product called “Glid Wall” that was manufactured by the Glidden Paint Company. According to Mistick’s complaint, Mistick bid and later performed its work at the two projects on the basis of Astorino’s specifications, including the Glid Wall specification. Mistick submitted its bids in June and July of 1989, and after those bids were accepted and contracts were executed, Mistick began work on the Addison project by December 1989 and on the Bed-ford project by January 1990.
Although Astorino’s specifications called for the use of “Glid Wall” as an encapsu-lant, Glidden had begun recommending against the use of this product for this purpose some time earlier. A Glidden Product Updates Bulletin dated April 1988 stated:
[GLIDDEN] WILL NOT RECOMMEND OR SELL ANY PAINT PRODUCT OR SHEET MATERIAL, SUCH AS GLID-WALL SYSTEM OR VINYL WALL COVERING, FOR USE OVER LEAD CONTAINING MATERIALS WHERE THE PURPOSE OF THE APPLICATION IS TO SEAL OR OTHERWISE RENDER THE AFFECTED AREA NON-HAZARDOUS.
JA 79.1
In June 1988, a firm of “protective coatings (paint) consultants” wrote to an Asto-rino employee that “Glidden Company has no desire to warrant [the Glid-Wall System] as a lead abatement product, and therein lay their admonition regarding its use for that purpose.” JA 82. According to the affidavit of D. Thomas Mistick, a principal of Mistick PBT, representatives of Astorino, the HACP, and Mistick attended a meeting on January 5, 1990, at which a Glidden representative reiterated the warning contained in the April 1988 Products Update Bulletin. JA 547. In addition, it appears that, on January 23, 1990, Glidden sent Astorino a letter advising that “the Glidwall System can not be consider (sic) a method for lead abatement.” JA 450.
In May 1990, Astorino revised its specifications for the Bedford and Addison projects and provided for the use of a lead encapsulant called Zomat instead of Glid-Wall. This change was preceded by a series of letters from Astorino to the *380HACP. On February 14, 1990, Dennis As-torino, a vice-president of the architectural firm, wrote to Ernest Miller, the HACP’s director of development, and attached a letter from Astorino’s certified industrial hygienist stating that his company was “still of the opinion that the Glidwall System is the most cost effective method of physical compliance with the HUD criteria,” although “an increased element of risk would be associated with the use of the Glid-Wall System since the manufacturer, Glidden, indicates the Glid-Wall System is not to be considered as a method for lead abatement.” JA 449. Dennis Astorino’s cover letter requested a prompt decision by the HACP regarding the method of abatement it wished to use — either encapsulation using Glid-Wall or some other product or the removal of the lead paint. Id.
On April 23, Dennis Astorino again wrote to Miller and summarized the events that had resulted in the original specification of Glid-Wall. Among other things, the letter stated that Astorino’s consultants had advised the firm that “Glid-Wall was the encapsulating system of choice” but that Glidden “no longer recommended] their product as a lead base paint encapsulate and, in fact, [was] actively advising against it's (sic) use.” JA 435. The letter added: “We understand this was do (sic) to potential corporate liability concerns.” . Id. The letter concluded by stating that the field of alternative encap-sulants had been narrowed to Zomat. JA 436.
On April 24, Dennis Astorino wrote another letter to Miller in which he again stated that Glidden “no longer guarantees [Glid-Wall] for use as a lead base paint encapsulate” and again expressed the view that Zomat was then “the best solution to the problem of encapsulization.” JA 434. After observing that Zomat could not have been called for in the original specifications because it had only recently been marketed as an encapsulant, the letter requested additional funding of approximately $750,000 for the Bedford project alone. Id.
Seeking to have HUD fund these cost increases, the HACP sent several letters to HUD in 1990 and 1992. On April 27, 1990, David Washington, the HACP’s executive director, wrote to John Pisano, the manager of HUD’s Pittsburgh office, and stated that the HACP needed additional funding for the Bedford project because Glidden “no longer recommends” Glid-Wall as a lead encapsulant. This letter had several attachments, including the February 14, April 23, and April 27 letters from Astorino to the Authority. JA 418-19.
On January 1,1992, Miller wrote to Paul LaMarca, Acting Director of the Public Housing Division of HUD’s Pittsburgh office, and requested additional funding from HUD for the Bedford project. Miller cited the fact that Glidden no longer recommended Glid-Wall as an encapsulant and that new regulations required “additional worker protection methods.” JA 457.
On July 1, 1992, in response to LaMar-ca’s request for more information, Washington wrote to LaMarca and stated that “Glidwall became unacceptable as a LBP [lead-based paint] encapsulant because the Company informed the Architect by letter (1/23/90) that ‘the Glidwall System can not be consider (sic) a method for lead abatement,’ in spite of the fact that the system met HUD requirements in effect at the time and that the Baltimore Housing Authority was using it for this purpose.” JA 464-65. Apparently referring to the situation at the time of the original specifications, the letter added:
To our knowledge, there was no information available to suggest that the Glidwall System was not approved by Glidden for its intended use as a LBP encapsulant.
JA 465.
On July 24, 1992, HUD informed the HACP that it was approving $253,622.11 in *381additional funds for lead encapsulation on the Bedford project. JA469.2
B.Meanwhile, in July 1991, Mistick had filed suit against the HACP in the Court of Common Pleas of Allegheny County, claiming that the HACP was liable to Mistick under their contract for delay damages resulting from the change in the lead-abatement specifications for the Bed-ford and Addison projects. The HACP then filed a third-party complaint for indemnification and contribution against As-torino, and Mistick subsequently moved to amend its complaint to add a direct claim of fraud against Astorino. In this proposed amended complaint, Mistick alleged that (1) Astorino knew at the time it developed the original specifications for the Bedford and Addison projects that Glidden did not recommend Glid-Wall as a lead-based paint encapsulant, (2) Astorino nonetheless specified GlidWall for lead abatément, (3) Astorino knew or should have known that this specification would delay and increase the cost of the renovation work, and (4) the Bedford and Addison projects were both delayed and Mistick suffered damages as a result. JA 226-27. In the alternative, Mistick alleged that the HACP knew that Glid-Wall was unsuitable for use a lead-based paint encapsulant but that it directed Astorino to specify this product anyway, knowing that this would cause delay and increased expense. JA 227. The Court of Common Pleas denied Mistick’s motion to amend its complaint because, among other things, the statute of limitations had run on Mistick’s claim against Astorino, and the Court dismissed Astorino as a third-party defendant.
Dennis Astorino gave a deposition in the state court action in which he acknowledged that the Astorino firm knew, prior to the submission of the original Bedford and Addison specifications, that Glidden did not recommend the use of Glid-Wall as an encapsulant. JA 99-100. Louis Astori-no, another principal of the firm, likewise stated in a deposition that the firm was aware that Glid-Wall had “never” been warranted as a lead-based paint encapsu-lant, but that he looked at Glid-Wall “as a product approved by HUD for this situation” and that “HUD never asked for a warranty for lead based paint abatement.” JA 85-87. Mistick’s suit against the HACP was eventually settled in May 1996.
C. While its suit against the HACP was pending in state court, Mistick began what it terms “an investigation ... undertaken ... for the purpose of gathering information on the HACP’s relationship with HUD, which investigation was entirely separate and distinct from and independent of the [suit in state court].” Appellant’s Br. at 11. This investigation was supposedly prompted by “a series of serious administrative problems and construction disputes Mistick and other contractors were experiencing, with both the HACP and Astorino, on various HUD-associated public housing project construction jobs in the Pittsburgh area.” JA 539.
As part of this investigation, Mistick’s attorney, David M. Priselac, Esq., filed a Freedom of Information Act (“FOIA”) request with HUD in September 1993, and in response, HUD released several files for Pittsburgh-area HUD-funded projects, including the Bedford and Addison projects. These files included the Authority’s letters to HUD, dated April 27, 1990, January 1, 1992, and .July 1, 1992, as well as the letters from Astorino to the HACP that were attached to the April 27 letter. Mis-tick viewed the letters submitted to HUD as containing false claims regarding the Glid-Wall matter.
D. In November 1995, Mistick filed under seal this qui tarn action in its own name and on behalf of the United States. Mistick’s complaint alleged that two false claims had been presented to the government. The first claim involved the original specifications, which called for the use of *382Glid-Wall as an encapsulant even though certain defendants allegedly knew that it was not suited for that purpose. The second claim concerned the HACP’s request for additional funding to pay for part of the cost of switching to Zomat as the encapsulant and the allegedly false statements made regarding the reasons for the switch. Based on each of these two claims, the complaint asserted three separate causes of action: for presentation of a false claim, in violation of 31 U.S.C. § 3729(a)(1); for making or using a false record or statement, in violation of 31 U.S.C. § 3729(a)(2); and for conspiring to defraud the government, in violation of 31 U.S.C. § 3729(a)(3).
In July 1996, the District Court granted the Government’s motion to decline intervention and ordered that Mistick’s complaint be unsealed and served on the HACP and Astorino. The HACP and As-torino filed separate motions to dismiss, in which they asserted lack of subject matter jurisdiction. In March 1997, the District Court dismissed for lack of subject matter jurisdiction under 31 U.S.C. § 3730(e)(4)(A), which, as noted, provides that no court has jurisdiction over a False Claims Act qui tam suit that is based on certain specified types of public disclosures unless the action is brought by an “original source.” The District Court held that this jurisdictional bar applied because Mistick’s action was based on information obtained by Mistick pursuant to a FOIA request and discovery in the state court proceeding and because Mistick did not qualify under the Act’s “original source” exception. Mis-tick then took this appeal.
II.
The background of the False Claims Act’s qui tam provision has been discussed in detail in prior opinions. See United States ex rel. Dunleavy v. County of Delaware, 123 F.3d 734, 738 (3d Cir.1997); United States ex rel. Stinson v. Prudential Insurance Company, 944 F.2d 1149, 1152-54 (3d Cir.1991); id. at 1162-68 (Scirica, J., dissenting). In brief, the qui tam provision “permits, in certain circumstances, suits by private parties on behalf of the United States against anyone submitting a false claim to the Government. Prior to 1986, such suits were barred if the information on which they were based was already in the Government’s possession.” Hughes Aircraft Co. v. United States ex rel. Schumer, 520 U.S. 939, 941, 117 S.Ct. 1871, 138 L.Ed.2d 135 (1997). In 1986, Congress sought “[t]o revitalize the qui tam provisions,” Stinson, 944 F.2d at 1154. After considering several alternatives, see Stinson, 944 F.2d at 1163-68 (Scirica, J., dissenting), Congress enacted 31 U.S.C. § 3730(e)(4)(A), which provides:
No court shall have jurisdiction over an action under this section based upon the public disclosure of allegations or transactions in a criminal, civil, or administrative hearing, in a congressional, administrative, or Government Accounting Office (sic) report, hearing, audit, or investigation, or from the news media, unless the action is brought by the Attorney General or the person bringing the action is an original source of the information.
As previously noted, the District Court held that this provision bars Mistick’s suit. Mistick argues that the District Court’s decision rests on three erroneous legal determinations. First, Mistick contends that the disclosure of information in response to the Priselac FOIA request was not one of the kinds of public disclosure that trigger the jurisdictional bar set out in 31 U.S.C. § 3730(e)(4)(A). Second, Mistick maintains that its state-court suit did not involve the same “allegations” or “transactions” as its later qui tam action. Third, Mistick argues that it fell within the “original source” exception.
A. The FOIA response. As noted, the qui tam provision refers to “the public disclosure of allegations or transactions in a criminal, civil, or administrative, or Government Accounting Office (sic) re*383port, hearing, audit, or investigation, or from the news media.” 31 U.S.C. § 3730(e)(4)(A). Thus, in order to fall within this language, a disclosure (1) must be “public” and (2) must occur in one of the specified contexts. HUD’s response to the Priselac FOIA request satisfies both of these requirements.
First, the disclosure of information in response to a FOIA request is a “public disclosure.” The Freedom of Information Act states that “[ejach agency shall make available to the public ” certain specified categories of information. 5 U.S.C. § 552(a)(emphasis added). The Act’s “central purpose” is to ensure that government activities are “opened to the sharp eye of public scrutiny.” United States Dep’t of Justice v. Reporters Comm., 489 U.S. 749, 774, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989)(emphasis added). In Consumer Product Safety Commission v. GTE Sylvania, Inc., 447 U.S. 102, 100 S.Ct. 2051, 64 L.Ed.2d 766 (1980), the Supreme Court held that the disclosure of information pursuant to the FOIA constitutes a “public disclosure” within the meaning of the Consumer Product Safety Act, 15 U.S.C. § 2055(b)(1), and the Court observed:
[AJs a matter of common usage the term “public” is properly understood as including persons who are FOIA reques-ters. A disclosure pursuant to the FOIA would thus seem to be most accurately characterized as a “public disclosure” within the plain meaning of [the Consumer Product Safety Act].
447 U.S. at 108-09, 100 S.Ct. 2051 (emphasis added). We see no sound basis for construing the term “public disclosure” any more narrowly here than the Supreme Court did in GTE Sylvania. We therefore conclude that HUD’s response to the Priselac FOIA request was a “public disclosure.”3
Second, this disclosure occurred within one or more of the contexts specified in 31 U.S.C. § 3730(e)(4)(A). To begin, we believe that HUD’s response constituted an “administrative ... report.” Id. In Dun-leavy, 123 F.3d at 745, we concluded that the term “ 'administrative’ when read with the word ‘report’ refers only to those administrative reports that originate with the federal government.” HUD’s response to the FOIA request originated with a department of the federal government and constituted official federal government action, and therefore this response plainly satisfied Dunleavy’s definition of “administrative.”
The response also fell within the ordinary meaning of the term “report.” A “report” is defined as, among other things, “something that gives information” or a “notification,” Webster’s Third New International Dictionary 1925 (1971), and an “official or formal statement of facts or proceeding.” Black’s Law Dictionary 1300 (6th ed.1990). A response to a FOIA request falls within these definitions. Such a response provides information and notification regarding the results of the agency’s search for the requested documents and constitutes an official and for*384mal statement concerning those results. Although Mistick ridicules the argument that a response to a FOIA request is an “administrative report,” see Reply Br. at 6-7, it is telling that Mistick does not offer a definition of this term.4 We thus hold that HUD’s response to the Priselac FOIA request was an “administrative ... report” and that the documents that HUD provided were publicly disclosed “in” that “report.”5
We also believe that this response occurred “in a[n] ... administrative ... investigation.” 31 U.S.C. § 3730(e)(4)(A). For the reasons already explained, HUD’s search for the documents sought under the FOIA and its decision to disclose them clearly satisfied our court’s interpretation of the term “administrative,” and we believe that these processes should be viewed as constituting an “investigation” within the meaning of 31 U.S.C. § 3730(e)(4)(A). Accepted definitions of the term “investigation” include “a detailed examination,” Webster’s Third New International Dictionary 1189 (1971), and the “making of a search.” 1 The Compact Edition of the Oxford English Dictionary 457 (1971). When an agency receives a FOIA request, it is obligated to conduct a search that is reasonably calculated to uncover all relevant documents.6 See also, e.g., Miller v.
United States Department of State, 779 F.2d 1378,1383 (8th Cir.1985); Weisberg v. United States Department of Justice, 705 F.2d 1344, 1351 (D.C.Cir.1983). Such a search falls within the common understanding of the term “investigation.”7 See also 5 U.S.C. § 552(a)(3)(D) (“For purposes of this paragraph, the term ‘search’ means to review, manually or by automated means, agency records for the purpose of locating those records which are responsive to a request.”)
Most of the decisions of other courts support our holding that the disclosure of documents under the FOIA triggers the jurisdictional bar of 31 U.S.C. § 3730(e)(4)(A). In United States ex rel. Schumer v. Hughes Aircraft Co., 63 F.3d 1512, 1520 (9th Cir.1995), vacated on other grounds, 520 U.S. 939, 117 S.Ct. 1871, 138 L.Ed.2d 135 (1997), the Ninth Circuit stated that documents actually produced in response to FOIA requests are publicly disclosed for purposes of the qui tam statute. See also United States ex rel. Lamers v. City of Green Bay, 998 F.Supp. 971, 979 (E.D.Wis.1998), aff'd, 168 F.3d 1013 (7th Cir.1999); United States of America ex rel. Burns v. A.D. Roe Co., Inc., 919 F.Supp. 255, 257 (W.D.Ky.1996); United States ex rel. Herbert v. National Acade*385my of Sciences, 1992 WL 247587, at *6 (D.D.C. Sept.15, 1992) (“Just as civil discovery' is public, it must be the case that information obtained pursuant to an FOIA request has been made public through the administrative process and cannot form the basis of a qui tam action. If that were not the case then, like court records, public agency records would be flooded with citizens requesting information in order to bring qui tam suits. Congress did not intend the qui tam provision to transform FOIA from sunshine legislation into a search for the pot of gold at the end of the rainbow.”). But see United States ex rel. Pentagen Technologies Int’l Ltd. v. CACI Int’l Inc., 1996 WL 11299, at *9 (S.D.N.Y. Jan.4, 1996)
B. The Mistick State Court Action. Mistick argues that even if HUD’s FOIA response was a covered disclosure under 31 U.S.C. § 3730(e)(4)(A), its qui tam action was still not jurisdietionally barred. We have held that the public disclosure of a “transaction! ]” within that provision requires the disclosure of “the elements of the underlying fraudulent transaction.” Dunleavy, 123 F.3d at 740. This means that the disclosure must reveal both the misrepresented state of facts and the true state of facts so that the inference of fraud may be drawn. Id. at 741. Mistick acknowledges that “[t]he misrepresented facts ... were discovered by Mistick in October 1993, pursuant to the Priselac [FOIA] Request.” Appellant’s Br. at 31. Thus, our holding that this disclosure falls within the coverage of 31 U.S.C. § 3730(e)(4)(A) requires Mistick to fall back on the argument that the jurisdictional bar is not triggered “because the other essential element, the true state of facts, was not publicly disclosed within the meaning of that provision.” Id. at 33.
We reject Mistick’s fall-back argument because “the true state of facts” was disclosed in civil discovery in the Mistick state court action, and we held in Stinson, 944 F.2d at 1160, that civil discovery constitutes “a public disclosure ... in a civil hearing” within the meaning of 31 U.S.C. § 3730(e)(4)(A). According to Mistick, the true facts were (1) that the Glidden policy of not recommending Glid-Wall as a lead-based encapsulant was in effect before As-torino submitted the specifications and (2) that Astorino and the Authority were aware of the policy but knowingly represented otherwise to HUD. As previously noted, both Dennis and Louis Astorino acknowledged these facts in their depositions, and Mistick concedes that all of these fácts were revealed in civil discovery in the state court action. At oral argument, the following exchange occurred:
THE COURT: ... [D]o I understand your answer to be that all of the essential elements were publicly disclosed in the civil litigation but you knew all of those essential elements previously from other sources, including the FOIA request?
MR. BEARD: That is correct.
Oral Arg. Tr. at 10.
Mistick contends, however, that although all of the essential elements were revealed in either the FOIA response or in civil discovery, its qui tam action, was not “based on” those public disclosures. This argument requires us to consider conflicting decisions from several other circuits regarding the meaning of the phrase “based upon” in 31 U.S.C. § 3730(e)(4)(A).
In United States ex rel. Siller v. Becton Dickinson & Co., 21 F.3d 1339, 1348 (4th Cir.), cert. denied, 513 U.S. 928, 115 S.Ct. 316, 130 L.Ed.2d 278 (1994), the Fourth Circuit held that “based upon” means actually derived from. The court explained:
Section 3730(e)(4)(A)’s use of the phrase “based upon” is, we believe, susceptible of a straightforward textual exegesis. To “base upon” means to “use as a basis for.” Webster’s Third New International Dictionary 180 (1986) (definition no. 2 of verb “base”). Rather plainly, therefore, a relator’s action is “based upon” a public disclosure of allegations only where the relator has actu*386ally derived from that disclosure the allegations upon which his qui tam action is based. Such an understanding of the term “based upon,” apart from giving effect to the language chosen by Congress, is fully consistent with section 3730(e)(4)’s indisputed objective of preventing “parasitic” actions see, e.g., Stinson, supra, at 1154, for it is self-evident that a suit that includes allegations that happen to be similar (even identical) to those already publicly disclosed, but were not actually derived from those public disclosures, simply is not, in any sense, parasitic.

Id.

All of the other circuits that have reached this question have disagreed with the Fourth Circuit and have held that “based upon” means “supported by” or “substantially similar to,” so that the relator’s independent knowledge of the information is irrelevant. See United States ex rel. Biddle v. Board of Trustees of Leland Stanford, Jr. Univ., 161 F.3d 533, 539-40 (9th Cir.1998), cert. denied, — U.S. —, 119 S.Ct. 1457, 143 L.Ed.2d 543 (1999); United States ex rel. Findley v. FPC-Boron Employees’ Club, 105 F.3d 675, 682-84 (D.C.Cir.), cert. denied, — U.S. —, 118 S.Ct. 172, 139 L.Ed.2d 114 (1997); United States ex rel. Precision Co. v. Koch Indus., Inc., 971 F.2d 548, 552 (10th Cir.1992), cert. denied, 507 U.S. 951, 113 S.Ct. 1364, 122 L.Ed.2d 742 (1993); United States ex rel. Doe v. John Doe Corp., 960 F.2d 318, 324 (2d Cir.1992).
In reaching this conclusion, the Tenth Circuit observed that “[a]s a matter of common usage, the phrase ‘based upon’ is properly understood to mean ‘supported by.’ ” Precision Co., 971 F.2d at 552. The District of Columbia Circuit, while not expressly embracing the Tenth Circuit’s view that “based upon” may mean “supported by” in common usage, found the statutory language to be ambiguous, and then rejected the Fourth Circuit’s approach “because it renders the ‘original source’ exception to the public disclosure bar largely superfluous.” Findley, 105 F.3d at 683. After observing that the False Claims Act “requires that a relator have ‘direct and independent’ knowledge of the alleged fraud or some of its components, and have voluntarily provided the information to the government, in order to benefit from the ‘original source’ exception to the jurisdictional bar,” the court continued:
Why, one may ask, assuming the Fourth Circuit test of “based upon” as meaning “derived from,” would Congress provide an exception in the case of a relator who has actually derived his complaint from public information, that allows him to demonstrate that he already provided his independently obtained knowledge to the government before he filed suit? ... [Ujnder the Fourth Circuit’s interpretation, the primary “based upon” test swallows the original source exception whole. Using “based upon” as a proxy for whether the relator’s complaint merely parrots what is already in the public domain, on the other hand, leads logically to a subsidiary inquiry into whether the relator had obtained the information in his complaint independently prior to the disclosure and so is an “original source.”

Id.

We see merit in both the Fourth and District of Columbia Circuits’ arguments. We agree with the Fourth Circuit that in ordinary usage the phrase “based upon” is not generally used to mean “supported by.” On the other hand, we agree with the District of Columbia Circuit that the Fourth Circuit’s interpretation is suspect because it would render the “original source” exception largely superfluous. The dissent strives to show that the Fourth Circuit’s interpretation might not render the original source exception entirely superfluous, but we are not persuaded.
The dissent first argues that it may be possible for the allegations or transactions set forth in an individual’s claim to be derived from a public disclosure, see 31 *387U.S.C. § 3730(e)(4)(A), and yet for that individual to have had direct and independent prior knowledge of “the information on which the allegations are based.” 31 U.S.C. § 3730(e)(4)(B). The dissent writes that “a relator who is barred because he has derived some of his fraud information from a public disclosure may still bring the claim as an original source if he has direct and independent knowledge of some other essential element of the claim.” Dissenting Op. at 399-400. However, the dissent makes no effort to explain how this interpretation can be made to fit the language of 31 U.S.C. §§ 3730(e)(4)(A) and 31 U.S.C. § 3730(e)(4)(B) (the “original source” exception). Indeed, the dissent does not even commit itself to this interpretation but merely raises it as a possibility. See Dissenting Op. at 399-400. Thus, the dissent relies on the possibility that the apparent superfluity of the “original source” exception (under its interpretation of “based upon”) may be avoided pursuant to a scheme of interpretation that it declines to explicate or embrace. We find this unconvincing.
The dissent’s second argument, as we understand it, is that, even if its interpretation of “based upon” makes the “original source” exception substantively superfluous, Congress might have adopted that exception in order to provide a different procedural avenue for a qui tam relator to use in showing that his action was not derived from a public disclosure. The dissent writes that “it may be easier for the relator to establish himself as an ‘original source’ of the information than to successfully disprove a caused link between the public disclosures and his qui tam claim.” Dissent at 400. However, even if there were no “original source” exception as such, an individual could still prove that his information was not derived from a public disclosure by showing that he was an original source of the information. Thus, this argument fails to explain why Congress would have adopted the “original source” exception if the phrase “based upon” in 31 U.S.C. § 3730(e)(4)(A) meant “derived from.” As a result, we agree with the District of Columbia Circuit that the Fourth Circuit’s interpretation of “based upon” makes the “original source” exception largely superfluous.
We are thus confronted with a clash between two textual arguments concerning the meaning of 31 U.S.C. § 3730(e)(4)(A): one based on the ordinary meaning of the phrase “based upon” and one based on the precept that a statute should be construed if possible so as not to render any of its terms superfluous. See, e.g ., United States v. Nordic Village, Inc., 503 U.S. 30, 36, 112 S.Ct. 1011, 117 L.Ed.2d 181 (1992); Astoria Federal Savings & Loan Ass’n v. Solimino, 501 U.S. 104, 112, 111 S.Ct. 2166, 115 L.Ed.2d 96 (1991); First Bank Nat’l Ass’n v. FDIC, 79 F.3d 362, 367 (3d Cir.1996); United Steelworkers of America v. North Star Steel Co., 5 F.3d 39, 42 (3d Cir.1993), cert. denied, 510 U.S. 1114, 114 S.Ct. 1060, 127 L.Ed.2d 380 (1994). In the end, we are persuaded to follow the majority approach.
Section 3730(e)(4)(A) does not reflect careful drafting or a precise use of language. To begin with a small example, this section refers to the General Accounting Office as the “Government Accounting Office” and thus misnames an instrumentality that Congress has. consistently viewed as its own. See Bowsher v. Synar, 478 U.S. 714, 731, 106 S.Ct. 3181, 92 L.Ed.2d 583 (1986). The section refers awkwardly to “the public disclosure ... from the news media.” Id. (emphasis added). The section refers to criminal and civil “hearing[s],” when it surely means, not just those proceedings that are generally labeled “hearings,” but also full-blown criminal and civil trials, and other court proceedings that are not described as “hearings” in standard usage. See Stinson, 944 F.2d at 1154-58. The section refers to jurisdiction over “an action” that is based on a public disclosure, and thus the drafters seem to have overlooked the elementary point that a qui tam “action” *388may contain multiple claims, only some of which may be “based upon” a public disclosure, however that phrase is defined. In addition, whether the phrase “based upon” means “derived from” or “supported by,” a careful drafter would have realized the need to specify the degree to which the “action” must be “based upon” the public disclosure in order to fall within the jurisdictional bar.8 Section 3730(e)(4)(A) refers to the disclosure of “allegations or transactions,” but § 3730(e)(4)(B), in referring to independent knowledge “of the information on which the allegations are based,” inexplicably fails to mention “transactions.” (Are “transactions” irrelevant under this latter provision? Are they subsumed within the concept of “allegations”?) The inescapable conclusion is that the qui tam provision does not reflect careful drafting.
In light of this apparent lack of precision, we are hesitant to attach too much significance to a fine parsing of the syntax of § 3730(e)(4)(A). We find Section 3730(e)(4)(A) to be syntactically ambiguous because we are uncertain that the drafters of that provision focused on the difference in precise usage between, on the one hand, a suit based upon a public disclosure of an allegation or transaction and, on the other, a suit based upon an allegation or transaction and that has been publicly disclosed.9 Under these circumstances, we think that it is best to follow the majority interpretation, which is much more consistent with the rest of the qui tam provision. We thus hold that a qui tam action is “based upon” a qualifying disclosure if the disclosure sets out either the allegations advanced in the qui tam action or all of the essential elements of the qui tam action’s claims. Because the latter condition is satisfied here, the qui tam action at issue was “based upon” qualifying disclosures and is consequently subject to the jurisdictional bar of § 3730(e)(4)(A) unless it is saved by the “original source” exception, to which we next turn.
C. “Original source” exception. Section 3730(e)(4)(A)’s jurisdictional bar does not apply if “the person bringing the action is an original source of the information.” Section 3730(e)(4)(B) (emphasis added) defines an “original source” as
an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the Government before filing an action under this section which is based on the information.
Here, Mistick is not an “original source” because it did not have “direct and independent knowledge” of the most critical element of its claims, viz., that the Authority had made the alleged misrepresentations to HUD regarding its knowl*389edge about Glid-Wall’s unsuitability as a lead-based paint encapsulant at the time of the original specifications. “[A] 'relator who would not have learned of the information absent public disclosure [does] not have ‘independent’ information within the statutory definition of original source.’ ” Stinson, 944 F.2d at 1160. As previously noted, Mistick acknowledges that “[t]he misrepresented facts were discovered by Mistick in October 1993, pursuant to the Priselac FOIA Request.” Appellant’s Br. at 31. Since HUD’s FOIA response was a qualifying public disclosure under § 3730(e)(4)(A), Mistick was not an original source of that information. While “it is not necessary for a relator to have all the relevant information in order to qualify as ‘independent,’ ” Stinson, 944 F.2d at 1160, a relator cannot be said to have “direct and independent knowledge of the information on which [its fraud] allegations are based,” 31 U.S.C. § 3730(e)(4)(B), if the relator has no direct and independent knowledge of the allegedly fraudulent statements. Thus, Mistick’s “original source” argument fails.
III.
In summary, we hold that Mistick’s qui tam action was barred by 31 U.S.C. § 3730(e)(4)(A) because it was “based upon the public disclosure” of the relevant transactions in an “administrative ... report” and “investigation” (HUD’s search for the documents sought in the FOIA request and its response to that request) and in a “civil ... hearing” (discovery in Mistick’s state-court action) and because Mistick does not qualify as an “original source.”10 We therefore affirm the decision of the District Court.

. "JA” refers to the Joint Appendix.


. Mistick alleges that the HACP received additional funds for the Bedford and Addison projects through HUD's annual budget process.


. The dissent argues that information produced pursuant to a FOIA request is not publicly disclosed because it is provided only to the requester, who is not obligated to turn it over to others. Dissent at 392-93. The dissent therefore contends that the information is not "publicly accessible,” id. at 392, and thus seems to suggest that' "public disclosure” means making information accessible.
We disagree with the dissent that information available under FOIA is not "publicly accessible”; on the contrary, such information is readily accessible to any member of the public who makes a request. More important, however, the dissent's argument confuses the statutoiy concept of "public disclosure” with the different concept of "public accessibility.” Information may be publicly disclosed — for example, it may appear buried in an exhibit that is filed in court without fanfare in an obscure case — and yet not be readily accessible to the general public. And information may be easily accessible to the public — it may be available under FOIA to anyone who simply files a request — but unless there is a request and the information is actually produced, it is not publicly disclosed. Dunleavy, 123 F.3d at 746.


. The dissent argues that a FOIA response is not a report, but the dissent — which elsewhere adheres strictly to the dictionary definition of the statutory phrase “based upon” (see Dissent at 395) — does not come to grips with the fact that a FOIA response falls easily within accepted definitions of the term "report.” The dissent seems to have in mind a particular type of government report, with "analysis,” a "summary,” and/or a "conclusion,” see id. at 393, but the ordinary understanding of the term "report” is broader.


. This holding is entirely consistent with our holding in Dunleavy that a report prepared at the behest of a county was not itself an ‘‘administrative report” because it did not "originate with the federal government.” 123 F.3d at 744-46. In Dunleavy, the report was not produced under the FOIA. Here, we do not hold that the documents at issue would have fallen within § 3730(e)(4)(A) had they not been produced pursuant to the FOIA. Rather, we hold that HUD’s FOIA response was an "administrative report” and the documents were publicly disclosed "in” that report, just as if they had been reproduced as an appendix to a printed report.


. As with the term "report” (see footnote 4, supra), the dissent insists on an interpretation of the term "investigation” that is narrower than its meaning in ordinary usage. According to the dissent, the term "investigation” seems to be limited to a criminal investigation or a like investigation of "wrongdoing.” Dissent at 393. But in ordinary usage, the term is used more broadly.


. Because we hold that the disclosure at issue occurred in an “administrative ... report" and an "administrative ... investigation,” we need not and do not reach the defendants' argument that the disclosure also occurred in an "administrative ... hearing."


. We were required to decide this point in Durileavy, 123 F.3d at 746.


. Although we do not rely on the legislative history of the qui tam provision in reaching this conclusion, see Stinson, 944 F.2d at 1154, it is interesting that sponsors of the 1986 False Claim Act Amendments described it as having a meaning consistent with our holding. Senator Grassley, one of original Senate sponsors, in speaking of the technical and clarifying amendments that introduced the present language in § 3730(e)(4)(A), stated:
[J]urisdiction for qui tam actions based on information that has been publicly disclosed will be limited to those people who were "original sources” of the information....
132 Cong. Rec. SI 1238-04 (Aug. 11, 1986) (emphasis added). Similarly, Representative Berman, one of the sponsors of the House bill, submitted "legislative histoiy” that stated in relevant part:
Before the relevant information regarding fraud is publicly disclosed through various government hearings, reports and investigations which are specifically identified in the legislation or through the news media, any person may file such an action as long as it is filed before the government filed an action based upon the same information. Once, the public disclosure of the information occurs through one of the methods referred to above, then only a person who qualifies as an “original source” may bring the action.
132 Cong. Rec. H9382-03 (Oct. 7, 1986) (emphasis added).


. In light of our disposition of these issues, we find it unnecessary to address the other grounds for affirmance that the defendants have advanced.